BnowN, J.,
after stating the facts: Tbe purpose of tbe parol evidence is to fasten upon tbe devisee of Mrs. Burk a constructive or implied trust in this land. It is undoubtedly true that equity constructs and enforces such trusts by reason of acts or purposes of parties which are in violation of good faith. Therefore, within tbe scope of that doctrine, it is very generally held, in this country and in England, that, when tbe testator has made a devise to a certain person and, being about to alter that devise, such devisee induces tbe testator to abstain from making such alteration by a verbal agreement or by conduct leading tbe testator to believe that tbe devisee will use tbe property in tbe manner intended by tbe testator, equity *573will enforce tbe trust. This doctrine is generally supported upon tbe theory that tbe trust does not act directly upon tbe will by modifying tbe gift, but that it acts upon tbe gift itself, after it has reached tbe possession of tbe legatee. It is contended that tbe written will has been given full effect, as required by tbe statute, by passing tbe absolute legacy, and that tbe equity to prevent fraud raises a trust in favor of those intended to be benefited, and compels tbe devisee or legatee, as a trustee ex maleficio, to turn over tbe gift to them. This doctrine of tbe courts of equity very generally prevails and is supported by eminent test writers. In fact, it at one time prevailed in this State. We need not examine tbe soundness of tbe reasoning in support of it, nor consider whether such doctrine does not give opportunity for more frauds than it serves to prevent.
Our statute (Revisal, sec. 3118) enacted in 1844, as construed and expounded by this Court, forbids tbe recognition of such doctrine any longer in this State and tbe following of such precedents, even if our judgment approved them. This statute was evidently enacted in view of tbe decision of this Court, in 1843, in Cook v. Redman, 38 N. C., 623, in which a trust of this kind was upheld. It reads as follows: “No conveyance or other act made or done subsequently to tbe execution of a will of, or relating to any real ox personal estate therein comprised, except an act by which such will shall be duly revoked, shall prevent tbe operation of tbe will with respect to any estate or interest in such real or personal estate as tbe testator shall have power to dispose of by will at tbe time of bis death.”
This statute was construed in 1875 by an exceptionally able Court, and tbe opinion delivered by Chief Justice Pearson in a notable case, which has been since repeatedly cited and approved. Wood v. Cherry, 73 N. C., 110, cited and approved in Avery v. Stewart, 136 N. C., 426; Sykes v. Boone, 132 N. C., 199; Cobb v. Edwards, 117 N. C., 245; Herring *574v. Sutton, 129 N. C., 107; Pittman's case, 107 N. C., 159, and many other adjudications of this Court.
His Honor below based his ruling upon this leading case, and, as it was earnestly contended upon the argument that it has no controlling applica.ti.on here, we will notice it at length:
James 0. Johnston, of Chowan County, owned a tract of land at Collins’ Point, called his “Point Plantation.” On 12 March, 1863, he executed to one Cherry a so-called lease, whereby he indicated his intention that the lessee should have the land for an indefinite period. This lease was ineffectual to convey any estate, as was afterwards determined by this Court. In April, 1863, James C. Johnston, by will duly executed, devised that property and all other lands in Chowan County to Edward Wood, and constituted him one of his executors. After executing his will, evidently fearing his so-called lease to Cherry was valueless, Mr. Johnston procured said Wood to write the following paper:
“G-. J. Cherry, Esq.
“My Dear Sir : — I address you this note to say to you that it is my desire that, after my death, you shall continue to occupy your present residence at my Point Plantation, retaining possession of the negroes now on the farm, named Jacob, George and Maggie, during your natural life, fulfilling with my executor in Chowan County the same conditions and terms of rent as agreed upon and understood between you and myself heretofore. I further desire that, should you leave a wife at your death, she shall retain possession of said place during her widowhood and occupancy of, upon the same terms. Very truly, your friend,
“Ja. C. JohNstoN.”
It is to be noted that this paper wa§ written by Edward Wood, the devisee and executor of Johnston, and presumably delivered by him to Cherry for Mr. Johnston. It is contended that the distinction between that case and the one at bar is *575that there was no promise upon tbe part of Wood, tbe devisee, to give effect to tbe expressed wisb of tbe testator, and, therefore, no trust could be implied. Tbe answer to this argument is twofold:
First, an express promise is not essential. Wherever tbe doctrine contended for obtains, it is held that tbe trust will be implied from conduct leading tbe testator to believe that tbe legatee or devisee will use tbe property in tbe manner intended by tbe testator. Amherst College v. Ritch, 151 N. Y., 317, is a leading case, where the authorities are collected. This doctrine was held in this State prior to tbe statute of 1844, and has even been applied to wills executed prior to that time. It was then held that “in such case it is not necessary that a. promise be made in express terms; silent assent to such á proposed undertaking will raise tbe trust.” Cook v. Redman, supra; Thompson v. Newlin (1844), 38 N. C., 338. Tbe wills in those cases were executed prior to tbe act of 1844. In view of such decisions, it can scarcely be doubted that, bad tbe statute not been in tbe way, the Court would have fastened upon tbe devisee, Wood, an implied trust for Cherry’s benefit. Tbe conduct of Wood in writing tbe letter and silently acquiescing in it was ample assurance to Johnston that tbe former would respect and carry out bis wishes.
Secondly, the Court so regarded it, and in plain language assumed in that case a promise upon tbe part of Wood, and decided tbe case upon that theory, and, nevertheless, held that implied trusts in the matter of devises are expressly excluded by the statute. To demonstrate it, we quote at length from tbe opinion of tbe Court: “The promise of Wood cannot be enforced on tbe ground of its creating a trust, for a trust can only be created in one of four modes: 1. By transmission of the legal estate, when a simple declaration will raise the use or trust. 2. A contract based upon valuable consideration, to stand seized to the use of or in trust for another. 3. A covenant to stand seized to tbe use of dr in trust for another, upon *576good consideration. 4. When the court by its decree converts a party into a trustee, on the ground of fraud. If we can sustain the defendant, it must be upon this point — that is to say, the fraud in writing the letter (referred to in the pleadings) at the dictation of the testator, and the promise to carry out his wishes in respect thereto, as understood between them; whereas the present action runs counter to the letter and violates the promise. This is met by the fact that the will had been executed several years before, and an implied trust is expressly excluded by statute. Bat. Rev., ch. 119, sec. 44. ‘No conveyance or act done after the execution of a will shall affect its provisions, except it is so executed as to amount to a revocation.’ The letter and the promise are both excluded by the words of this statute. The suggestion that the time of the execution of a will is the time it takes effect, to-wit, the death of the testator, calls for no remark, but it is all that the idea of a trust can rest on; so that ground fails.”
That the doctrine of implied and secret trusts, as applicable to devises prior to’ the act of 1844, should be recognized and followed by this Court in the cases we have quoted (one of which was tried by Judge Pearson himself in the Superior Court), and then repudiated in Wood v. Cherry as contrary to our statute, is conclusive to our minds that the Court intended to give effect to what it regarded as the manifest will of the General Assembly, and to prohibit entirely the attaching to devises of secret trusts by means of parol evidence, or any act of the testator not amounting in law to a revocation of the will. This decision construing the statute of 1844 has stood unchallenged for a third of a century, and it has now become an established rule governing the transmission of property. It is one of those decisions which ought not now to be brought in question. “A former adjudication of this Court in construing a statute or the organic law should stand when it has been recognized for years, and in such case the principle settled or the meaning given to the statute becomes a rule for *577guidance in making contracts, and also a rule of property.” Walker, J., in Hill v. Railroad, 143 N. C., 541. It is suggested that statutes somewhat similar to ours have been construed differently in England and possibly some other jurisdictions. That may be true, but the wisdom of the judgment pronounced in Wood v. Cherry cannot be better exemplified than in its application to this case.
We have here a will made in 1868 and reaffirmed by a codicil executed three months before the testator’s death, in 1889, devising this and other property to his wife in fee. The codicil indicates that he had been constantly of the same disposing mind for eleven years, and there is nothing in the record indicating any reason why the testator should have changed his mind three weeks after its execution. That he made a most natural disposition of his property no one will deny. The entire testimony relied upon to establish the trust was received by the court and then excluded, and is sent up in full in the record. The testimony of Howell has been set out fully in this opinion. He undertakes to testify to a conversation which he says he heard between Elisha Burk and his wife eighteen years ago. This alleged conversation the witness mentioned to no one during Mrs. Burk’s lifetime, and only after her death, in 1904, he thought to mention it to plaintiff’s husband. How many of us are willing to narrate with any sort of accuracy a conversation between others heard casually eighteen years ago, and what reliance is there to be placed upon such evidence ? The only other evidence offered are some alleged declarations of Mrs. Burk testified to' by plaintiff’s husband and father, witnesses necessarily deeply interested in plaintiff’s recovery, and whose testimony must be taken with some grains of allowance. The evidence of these witnesses may be true. We do not mean to intimate that it is not. But it must occur to anyone-that such evidence is easy to manufacture and extremely hard to controvert after the lapse *578of years, when the testator and devisee have passed away. It seems to us in line with a sound public policy and conducive to the stability of written testaments that the provisions of a will made in 1868 with all the formalities of law, and reaffirmed with equal solemnity in 1889, three months before the testator’s death, should not be subjected to the possibility of change upon the mere recollection of witnesses, however upright.
We think the construction of the statute made in Wood v. Gherry gives much-needed security to titles, and if we felt at liberty to disturb it we should hesitate long before doing so.
No Error.